DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0018658 discloses a processing method for a single-column and multi-row equivalent negative refractive flat lens, including: processing an optical material into parallel plates including upper and lower surfaces each being a polished surface; cutting the parallel plates into strip-shaped optical waveguides; plating each polished surface with an aluminum film; attaching and gluing the surfaces together to form a single-column and multi-row strip-shaped optical waveguide array; curing the strip-shaped optical waveguide array through heating treatment; cutting the plate of the strip-shaped optical waveguide array into two sets of plates of strip-shaped optical waveguide array arranged in a direction of 45 degrees; and gluing the two sets of plates in such a manner that arrangement directions of the two sets of plates are perpendicular to each other, and then adding protective window sheets on both sides of the glued plates.
US 2019/0074595 discloses a sheet-type metamaterial includes: a film-shaped dielectric substrate; a first and second wire array formed on the dielectric substrate's front surface and back surface respectively.  The first wire array includes elongated metallic first cut wires of a length aligned in a y-axis direction with a gap g therebetween and in an x-axis direction with space s therebetween.  The second wire array includes second cut wires having same shape as first cut wires and aligned so as to overlap first cut wires and to be symmetric with the first cut wires.  With a design frequency set at 0.51 
US 2012/0156594 a photomask includes a substrate, a mask pattern layer and a super lens.  The substrate includes a pattern which includes protruding portions, and open portions between the protruding portions.  The mask pattern layer is in the open portions of the pattern and fills the open portions of the pattern.  The super lens is on the substrate and the mask pattern layer.
US 20100165482 discloses a negative refraction photonic crystal lens is provided.  The negative refraction photonic crystal lens includes a substrate and a plurality of voids periodically distributed in the substrate.  The voids are configured extending along a direction longitudinally perpendicular with an incident direction of a light having a specific wavelength.  By suitably selecting a refractive index of the substrate, a radius of the voids, and a lattice parameter of the voids, the negative refraction photonic crystal lens presents a negative refraction characteristic with respect to the specific wavelength, in that the light incident from one side of the substrate can be focused at the other side of the substrate, thus configuring an optical lens.  The optical lens is adapted for not only achieving an optimal sub-wavelength focusing performance, but also further improving the imaging resolution of the negative refraction photonic crystal lens by employing an anisotropic material for preparing the substrate. 
 US 2009/0310231discloses an optical system having a novel imaging method of forming an image of a subject of projection in space the same as if the image were being reflected from a mirror where a mirror does not actually exist is provided, the optical system being provided with a light beam redirecting surface that functions to transmit light while refracting the light and form a real image at a plane-symmetric position, and a mirror surface arranged facing the light beam redirecting surface; in which, by transmitting light emitted from the subject of projection through the light beam redirecting surface, reflecting the transmitted light at the mirror surface, and again transmitting the reflected light 
US 20090147379 discloses a method, apparatus and system providing a microlens having a substantially flat upper surface and having a plurality of holes arranged in a pattern in a microlens material which produces a focal point at a desired location. 
US 2009/0040132 discloses a metamaterial comprises a plurality of metallic nanowires embedded in a dielectric matrix.  The metamaterial composite media provide broadband all-angle negative refraction and flat lens, superlens and curved hyperlens imaging in specific spectral regions over a wide range of frequencies including, for example, from deep infrared to ultraviolet frequencies. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In a processing method for a multi-row, multi-column flat lens with an equivalent negative refractive index, comprising: step 1: processing an optical material into a rectangular block, cutting the rectangular block into a square plate, and processing the square plate into a parallel plate having a front surface and a rear surface that are parallel to each other; step 2: taking one of the front surface and the rear surface of the parallel plate as a photolithography surface, and successively performing photoresist coating, masking and exposure on the photolithography surface, wherein unexposed blocks and exposed blocks subjected to the exposure are rectangular blocks, diagonal sides of all the rectangular blocks are respectively parallel to edges of the parallel plate, and the exposed blocks and the unexposed blocks are diagonally interlaced;  step 3: removing photoresist in the unexposed blocks on the parallel . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
6/30/21